El Juez Asociado Se. Heekández,
después de exponer los hechos anteriores, emitió la opinión del Tribunal.
Aceptando los fundamentos de hecho y de derecho de la sentencia apelada.
Considerando que aun aplicando para la decisión del plei-to el Código de Comercio de 1829, vigente en la fecha en que fué librado por la sociedad mercantil “Meléndez Hermanos” el pagaré de que se trata, habría prescrito la acción ejercita-da con arreglo al artículo 569 de dicho Código, según el cual ninguna acción es admisible en juicio para el pago ó reembolso de las libranzas y pagarés de comercio después de haber pasado cuatro años desde su vencimiento; y si se aplicara la ley común, también existiría la prescripción como medio de extinguir la obligación derivada del mencionado documento, pues según el artículo 1939 del Código Civil de 1889, la pres-cripción comenzada antes de la publicación de ese Código había de regirse por las leyes anteriores al mismo, pero si desde que fué puesto en observancia transcurriese todo el tiempo en él exigido para la prescripción, surtirá ésta su efecto, aunque por dichas leyes anteriores se requiriese mayor lapso de tiempo.
Vistos los textos legales que se dejan citados y los demás que se citan en la sentencia.
*492Fallamos que debemos confirmar y confirmamos la sen-tencia dictada por el Tribunal de Distrito’ de Arecibo en 25 de Marzo de 1902 con las costas del recurso también á cargo de la parte apelante; y devuélvanse los autos al expresado Tribunal con la certificación correspondiente.
Jueces concurrentes: Sres. Presidentes Quiñones y Aso-ciados Figueras y MacLeary.
El Juez Asociado Sr. Sulzbaclier, no formó Tribunal en la vista de este caso.